Citation Nr: 0513019	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for service-connected 
asthma, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Baltimore, 
Maryland that denied an increase in a 30 percent rating for 
service-connected asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Bronchial asthma is rated 30 percent for FEV-1 of 56 to 70 
percent of that predicted; or the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 
56 to 70 percent; or daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  For a 60 percent rating there must be FEV-1 of 
40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; 
or at least monthly visits to a physician for required care 
of exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For a 100 percent rating, there must be FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent, or more 
than one attack per week with episodes of respiratory 
failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

The veteran contends that his service-connected asthma is 
more disabling than currently evaluated.  He asserts that a 
100 percent rating should be assigned as he has daily oral 
corticosteroid treatment.  Medical records reflect that the 
veteran uses a Fluticasone (a corticosteroid) inhaler twice 
daily.

The Board finds that another VA examination is necessary to 
make a decision on the claim.  38 C.F.R. § 5103A(d) (West 
2002).  The examiner should be asked to opine as to the 
current level of severity of service-connected asthma, as 
distinguished from any other non-service-connected pulmonary 
or cardiac conditions.  Pulmonary function tests should be 
performed.  The examiner should be asked to indicate if the 
veteran is currently using systemic (oral or parenteral) 
corticosteroids or immuno-suppressive medications, and if so, 
the frequency of use of such medications, and whether the 
dosage of such medication is a high dose.  

By a statement dated in September 2004, the veteran's 
representative noted that the veteran has received VA 
outpatient treatment for asthma at the VA outpatient clinic 
in Cumberland from 2001 to the present.  Such records are not 
on file and must be obtained prior to appellate review.  
38 U.S.C.A. § 5103A(b) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for asthma since January 
2001.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records.

In particular, the RO should attempt to 
obtain treatment records from the VA 
outpatient clinic in Cumberland, 
Maryland.

2.  The RO should schedule the veteran 
for a VA pulmonary examination.  The 
claims file should be reviewed by the 
examiner.

All necessary testing, including 
pulmonary function tests, should be 
performed.  The examiner should be asked 
to opine as to the current level of 
severity of service-connected asthma, as 
distinguished from any other non-service-
connected pulmonary or cardiac 
conditions.  The examiner should be asked 
to indicate if the veteran is currently 
using systemic (oral or parenteral) 
corticosteroids or immuno-suppressive 
medications, and if so, the frequency of 
use of such medications, and whether the 
dosage of such medication is a high dose.  
A complete rational for any opinion 
expressed should be included in the 
report.

3.  The RO should then re-adjudicate the 
claim for an increased rating for 
service-connected asthma.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




